Title: To Benjamin Franklin from Christopher Baldwin, 18 February 1783
From: Baldwin, Christopher
To: Franklin, Benjamin


Clapham Common 18 Febry 1783
Look my dear Sir at the place from whence this letter is dated— have you forgot it? I am sure you have not.—have you forgot the many pleasant hours you have passed here? No, you have not. Have you forgot your throwing oil on the Pond near me, and instantly smoothing the troubled Water—impossible! But a far, infinitely far greater object rises before me! Tis you my dear Sir who have troubled the mighty Ocean!—tis you who have raised billow upon billow & called into action, Kings, Princes & Heros!—& who after engaging the attention of every individual in Europe and America, have again poured the oil of Peace on the troubled Wave, and Stiled the mighty Storm!
God of his infinite mercy grant it may tend to the happyness of all our fellow creatures in every part of the World!—for narrow indeed are the ideas of those, whose views are confined to particular districts—little, very little, are they intitled to the name of Philosopher.
I write this in the room in which we have often sat & enjoyed ourselves & our friends, and in the moment in which I am writing, in pops Mrs. Baldwin and says—my dear to whom are you writing?— I smile and say—to your friend Dr. Franklyn—O! pray make my best compliments to him, tell him I long to see him again & hope it will be soon—tell him that in spite of politics, I have shewn his Picture which he sent me to all our friends, at all times & boasted of his acquaintance—thus much for a favorite of yours—and no sooner is she gone, than in comes my Son from Town, and he also asks to whom I am writing, I tell him to you—when he says I am very glad of it, for I have a good deal to say to you as I have brought in my pocket a letter I have just received from Mr. Van Moorsel, in which he mentions to me a matter that I should be exceedingly happy to oblige him in. Here I must tell you that my Son for some time past, has had considerable commercial connections with Mr. Van Moorsel, & has procured to the House of Theodore Van Moorsel & Co at Ostend, West India consignments to the amount of 7 or 8000 hhds. Mr. Van Moorsel is the Cheif in the house, & his partner is a most worthy Gentleman of large fortune. Mr. Van Moorsel & my Son have a great regard for each other— I have seen Mr. Van Moorsel and he is one of the most amiable men I ever met with. His House at Antwerp and Ostend, is in high repute, and they have a very great capital, and what my Son is very anxious to have me mention to you, is, that Mr. Van Moorsel, is desirous of being appointed Consul at Ostend & Antwerp for the American States. If this matter lies with you, you’l highly oblige us all, by naming Mr. Van Moorsel to that Office.—if not with you, but must come from Congress, do my dear Sir favor him with your recommendation, for be assured it will be impossible to find a Gentn. more highly qualified in every respect than he is. If we are to have the pleasure of seeing you here again, and it was with a view to ask you that question that I took up my pen—do come by way of Antwerp, & there, go directly to Mrs. Van Moorsel, you’l find her the most lovely of women and trust me, she will take all the care of you that Mrs. Baldwin would gladly do. Tho I am sure it is needless, yet allow me to assure you our Kindest wishes attend you and that I am Dear Sir Your very sincere friend & humble Servant
Chrr. Baldwin
 
Addressed: a Son Excellance / Monsr. / Monsr: B. Franklyn / Plassey / Paris
